Citation Nr: 0807343	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed left shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern





INTRODUCTION

The veteran had active military service from September 1969 
until October 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran was scheduled for a videoconference hearing in 
February 2007 and failed to attend without explanation.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested any complaint 
or finding of a left shoulder condition during service or for 
many years thereafter.  

2.  The currently demonstrated left shoulder spur is not 
shown to be due to any other documented injury or other 
incident during the veteran's period of active service.  



CONCLUSION OF LAW

The veteran does not have a left shoulder disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board concludes that the notice requirements of VCAA have 
been satisfied with respect to this appeal.  

In November 2004, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, as his claim is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed, a VA examination is not necessary with 
regard to the issue on appeal.  The Board concludes that 
all available evidence that is pertinent to the claim 
decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

Initially, the veteran asserts that, during basic training at 
the Great Lakes Training Facility in or about October 1969, 
he injured his left shoulder when he fell against a pot, and 
off the standing stool he was on, in the mess hall while 
preparing a meal.  The veteran stated that he was treated at 
the Navy Hospital for the injury and was offered a medical 
discharge, which he refused.  

The veteran's service medical records, including his 
separation examination in October 1970, do not show any 
complaint or finding referable to an injury to the veteran's 
left shoulder.  In fact, a transfer report dated January 1970 
showed that he was medically and physically fit for transfer.  
There are no treatment records in service medical records 
that indicate any other injury or treatment to his left 
shoulder disorder.  In addition, the veteran himself reported 
that he was in good health in connection with separation 
examination.  

After separation, the veteran was seen by a private doctor, 
Dr. L., M.D., in October 1997.  Dr. L.'s treatment records 
evidenced that the veteran was diagnosed in October 1997 with 
a left shoulder spur and subsequently received treatment for 
this.  However, the treatment records show that while the 
shoulder did jerk occasionally and cause the veteran pain, 
the veteran had reported having shoulder pain for a month and 
had denied any obvious injury to his shoulder.  Other than 
these medical records, there is no nexus evidence in support 
of the veteran's claim.  

Due consideration has been given to the veteran's own 
statements.  Although the veteran can provide competent 
evidence as to his observations, he cannot provide competent 
evidence to establish the etiology of any current diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Here, the veteran's 
recent comments, when viewed in light of other statements 
about his health status in service, must be found to be less 
than credible and of no probative value as to the actual 
extent of the claimed injury in service.  

Thus, on this record, the Board finds that the veteran has 
not presented competent evidence to show that he has a 
current left shoulder disorder that can be causally linked to 
a specific injury or other event or incident of his period of 
active service.  Therefore, the claim of service connection 
must be denied.  

In reaching this appeal's determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue. That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for a left shoulder disability is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


